Exhibit 10.1

 

PENNYMAC FINANCIAL SERVICES, INC.
2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

THIS AGREEMENT is dated as of [    ], 2013, between PennyMac Financial
Services, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and the individual identified in the table below (the
“Recipient”).

 

Recipient

 

 

 

 

 

Number of RSUs

 

 

 

 

 

Grant Date

 

 

 

 

 

Vesting Commencement Date

 

 

 

1.             Grant of Restricted Stock Units.  Subject to the terms and
conditions of this Award Agreement and the Company’s 2013 Equity Incentive Plan,
as the same may be amended, modified, supplemented or interpreted from time to
time (the “Plan”), including without limitation the vesting provisions set forth
in Section 2, the Company hereby grants to the Recipient the above indicated
number of restricted stock units (the “RSUs”) to obtain, for each RSU, a fully
paid and nonassessable share of Class A Common Stock, par value $0.0001 per
share, in the Company (the “Stock”), with effect as of the Grant Date specified
above.

 

2.             Vesting and Settlement.

 

2.1          Subject to Section 3, one-third (1/3) of the RSUs shall vest on
each of the first, second, and third anniversaries of the Vesting Commencement
Date specified above, with any fractions rounded down except on the final
installment.

 

2.2          Until the RSUs vest and are issued pursuant to the terms of this
Award Agreement, the Recipient shall have no rights as a stockholder, such as
the right to vote or to receive dividends in respect of the Stock covered by
this Award.  The shares of Stock earned as the RSUs vest will be transferred or
issued to the Recipient (or his or her estate, in the event of his or her death)
promptly after the date they vest but in any event not later than the 15th day
of the third month following the end of the calendar year in which such RSUs
become vested.

 

2.3          The Recipient’s name shall be entered as the stockholder of record
on the books and records of the transfer agent for the Company with respect to
the Stock issuable pursuant to Section 2.2 only upon compliance to the
satisfaction of the Committee with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements of this
Agreement and of the Plan.  The determination of the Committee as to such
compliance shall be final and binding on the Recipient.  Notwithstanding
anything to the contrary in this Agreement, no Stock shall be issued in
settlement of vested RSUs if the issuance of such shares would constitute a
violation of any applicable federal or state securities law or

 

--------------------------------------------------------------------------------


 

other law or regulation.  As a condition to the issuance of Stock to the
Recipient pursuant to Section 2.2, the Company may require the Recipient to make
any representation or warranty to the Company at the time vested Stock becomes
issuable to the Recipient as in the opinion of legal counsel for the Company may
be required by any applicable law or regulation, including the execution and
delivery of an appropriate representation statement.  Accordingly, the stock
certificates for the Stock issued pursuant to this Award may bear appropriate
legends restricting the transfer of the Stock.

 

3.             Effect of Termination.   Unless otherwise expressly provided
herein, no RSUs shall vest following the date (the Recipient’s “Termination
Date”), reasonably fixed and determined by the Committee, of the voluntary or
involuntary termination of the Recipient’s service as a director of the Company,
for any or no reason whatsoever, including death or disability and an entity
ceasing to be an Affiliate of the Company; provided, however, that military or
sick leave shall not be deemed a termination of employment or other association,
if it does not exceed the longer of 90 days or the period during which the
Recipient’s reemployment rights, if any, are guaranteed by statute or by
contract.  As of the Recipient’s Termination Date, all of the then unvested RSUs
shall be forfeited by the Recipient or any transferee.

 

4.             Restrictions on Transfer.  The RSUs may not be assigned or
transferred (by operation of law or otherwise) except by will or the laws of
descent and distribution.

 

5.             Miscellaneous.

 

5.1          No Special Service Rights.  Nothing contained in this Award
Agreement shall confer upon the Recipient any right with respect to the
continuation of his or her employment or other association with the Company (or
any Affiliate), or interfere in any way with the right of the Company (or any
Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles or by-laws to the contrary,
at any time to terminate such employment or consulting agreement or to increase
or decrease, or otherwise adjust, the other terms and conditions of the
Recipient’s employment or other association with the Company and its Affiliates.

 

5.2          Entire Agreement; Counterparts.  This Award Agreement, including
the Plan, constitute the entire agreement of the parties with respect to the
subject matter hereof.  This Award Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument.  In making proof of this
Award Agreement it shall not be necessary to produce or account for more than
one such counterpart.

 

5.3          Tax Consequences.   The Company makes no representation or warranty
as to the tax treatment to the Recipient of receipt of these RSUs, and does not
warrant to the Recipient that all compensation paid or delivered to him or her
for his or her services will be exempt from, or paid in compliance with,
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.  The Recipient should rely on his or her own
tax advisors for all such advice.

 

--------------------------------------------------------------------------------


 

5.4          Community Property.  To the extent the Recipient resides in a
jurisdiction in which community property rules apply, without prejudice to the
actual rights of the spouses as between each other, for all purposes of this
Award Agreement, the Recipient shall be treated as agent and attorney-in-fact
for that interest held or claimed by the Recipient’s spouse with respect to
these RSUs and the parties hereto shall act in all matters as if the Recipient
was the sole owner of these RSUs.  This appointment is coupled with an interest
and is irrevocable.

 

6.             Receipt of Plan.  The RSUs were awarded under the Plan, to which
this Award Agreement is subject in all respects, including without limitation
the adjustment and tax withholding provisions therein.  All capitalized terms
used in this Award Agreement and not otherwise defined shall have the meanings
ascribed thereto in the Plan. The Recipient has reviewed and understands the
Plan and this Award Agreement in their entirety, and has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement.  The
Recipient hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Award Agreement.

 

[The remainder of the page has intentionally been left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Recipient and the Company have entered into this Award
Agreement as of the date first set forth above.

 

 

PENNYMAC FINANCIAL SERVICES, INC.

 

By:

 

 

 

 

 

 

Signature of Recipient

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------